 553
 
KENNAMETAL
,
 
INC
.
 
 
358 NLRB No. 68
 
Kennametal, Inc.
 
and
 
United Steelworkers, Local 
5518,
 
affiliated with United Steelworkers 
o
f
 
America, AFL

CIO, CLC
.  
Cases 
0
1

CA

0
46293 and 
0
1

CA

0
46294 
 
June
 
26
, 2012
 
DECISION AND 
ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE
 
AND 
M
EMBERS 
G
RIFFIN
 
 
AND 
B
LOCK
 
 
On April 12, 2011, Administrative Law Judge Arthur 
J. Amchan issued the attached decision.  The Respondent 
filed exceptions and a supporting brief.  The Acting Ge
n-
eral Counsel filed a brief in suppor
t of the judge

s dec
i-
sion and an answering brief.    
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.
1
 
The Board has considered the decision and the record 
in light of the exceptions
2
 
and briefs an
d has decided to 
affirm the judge

s rulings, findings, and conclusions only 
to the extent consistent with this Decision and Order.
3
  
 
I
.
  
INTRODUCTION
 
The judge found that the Respondent, Kennametal, 
Inc., violated Section 8(a)(5) and (1) of the Act by un
i-
laterally implementing a safety checklist requirement, 
failing to furnish information about the safety checklist 
requirement in response to the July 16, 2010 request by 
the Union,
4
 
and unilaterally eliminating the use of pr
o-
gressive discipline for safety v
iolations.  We reverse the 
judge in part, finding that the Respondent

s implement
a-
tion of the safety checklist requirement did not violate 
the Act because the Union waived its right to bargain 
over the Respondent

s implementation of safety policies.  
We 
affirm, for the reasons stated below, the judge

s fin
d-
                                        
   
 
1
 
Member Hayes is recused and did not participate in the consider
a-
tion of this matter.
 
2
 

violated Sec. 8(a)(5) and (1) of the Act by failing to respond to the 

his finding that the Respondent unreasonably dela
yed furnishing the 
information requested by the Union on April 5, 2010.  Also, no exce
p-

Counsel to amend the complaint, except insofar as the Respondent 
argues that the allegation relating 
to the 2009 safety corrective action 
policy (discussed herein) is barred by Sec. 10(b) of the Act.    
 
3
 


i-
tute a new notice 
to conform to the Order as modified.
 
4
 
United Steelworkers, Local 5518, affiliated with United Steelwor
k-
ers of America, AFL

CIO, CLC.
 
ings of violations based on the information request and 
on the elimination of progressive discipline.
5
      
 
II
.
  
FACTS
 
The Respondent, a large international metalworking 
company, operates a facility in
 
Lyndonville, Vermont.  
Since 1957, production and maintenance employees at 
the Lyndonville facility have been covered by collective
-
bargaining agreements between the Union and the R
e-
spondent or its predecessors.  
 
A. The Safety Checklist Requirement
 
Artic
le 16 of the parties

 
collective
-
bargaining agre
e-
ment contains two sections directly addressing the R
e-
spondent

s authority to implement safety rules:
 
 
16.01  
The Employer and the Union will cooperate in 
the continuing objective to eliminate accidents and 
h
ealth hazards.  The Employer shall continue to make 
reasonable provisions for the safety and health of its 
employees at the Plant during the hours of their e
m-
ployment.  
 
. . . . 
 
16.05  
The Employer and the Union
 
agree to cooperate 
in the maintenance of the Employer

s safety program 
and in the enforcement of such reasonable safety and 
health rules as may from time to time be established by 
the Employer.
 
 
The parties had no consistent past practice with respect to 
negotiating over safety rules; sometimes they negotiated, 
and sometimes the Respondent (or its predecessor) impl
e-
mented rules unilaterally without objection from the Union.  
 
In February 2010, the Respondent began implementing 
a new corporatewide safety in
itiative, called Manag
e-
ment
-
Based Safety (MBS), at Lyndonville.  In July 2010, 
the Respondent, pursuant to MBS, unilaterally impl
e-
mented a new safety procedure that required each e
m-
ployee to review a laminated safety checklist pertaining 
to the machinery w
ith which the employee would be 
working that day and, thereafter, to memorialize that 
review of the checklist by initialing items on a whit
e-
board installed next to the checklist.
6
  
If the employee 
agreed with a specific item on the laminated checklist, 
the
 
employee was required to initial the corresponding 
                                        
   
 
5
 

that the Respondent violated Sec. 8(a)(5) and (1) 
by unilaterally exclu
d-
ing the Union from participating in accident investigations.  
 
6
 
Each checklist was customized for a specific
 
piece of machinery, 
with items ranging from objective requirements, such as wearing safety 
glasses and checking whether the 
safety mechanisms on the machine 
work, to more subjective statements, such as whether the employee has 
been properly trained and whether the tasks cause the employee pain.  
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S B
OARD
 
554
 
item on the whiteboard in green.  If the employee did not 
agree with a particular item, the employee was required 
to initial in red and submit an explanation on an alert 
form so that his or her supervisor
 
could correct the situ
a-
tion.  The entire process took 5 to 10 minutes each day.  
At the end of the day, the Respondent erased the whit
e-
boards without recording the initials, but retained the 
completed alert forms.  
 
After the Respondent implemented this n
ew procedure, 
employees were concerned that initialing the whiteboard 
could be used as evidence against them in discipline.  At 
least one employee, John Eastman, was threatened with 
discipline after he repeatedly refused to initial the whit
e-
board.
 
B.  The 
July 16 Information Request
 
On July 16, 2010, Carl Turner, a staff representative 
for the Union

s parent international union, sent an email 
to the Respondent that read, in relevant part:
 
 
The USW [the international union] was just informed 
by Local 5518 of
 
a new safety procedure that the co
m-
pany has implemented and I am requesting bargaining 
concerning this procedure and the effects it will have 
on the bargaining unit employees.  
 
Please send me any and all information that you have 
pertaining to this by th
e end of next week.
 
 
The Respondent never responded to the Union

s request.  
 
C.  Discipline for Safety Violations
 
From at least 2003 until February 2010, no employee 
at the Lyndonville facility received more than a warning 
for violating a safety rule, and
 
no employee was term
i-
nated for any reason.  By past practice, discipline for 
violating any rule was progressive and followed the fo
l-
lowing steps:  oral warning, written warning one, written 
warning two, written reprimand, and then suspension or 
terminatio
n.  
 
Occasionally, the Respondent would accelerate the 
discipline by skipping one step.  
 
In February 2010, the same month that the Respondent 
began implementing MBS, the Respondent disciplined 
David Jenotte with a 1
-
day suspension for violating a 
safety r
ule; this discipline skipped the first four steps in 
the Respondent

s progressive discipline practice, which 
was unprecedented.  Thereafter, the Respondent conti
n-
ued to impose discipline inconsistent with its past pra
c-
tice.  In September 2010, the Responde
nt suspended 
Doug Noyes for 1 day following a safety rule violation 
that resulted in his receiving a hand laceration, and, in 
January 2011, the Respondent terminated Kenneth Wi
l-
kins for a safety rule violation that resulted in his recei
v-
ing severe hand inj
uries.
 
MBS did not specifically provide for a change to pr
o-
gressive discipline for safety violations.  In February 
2009, however, the Respondent created a new corporate
-
wide safety disciplinary policy known as the 2009 safety 
corrective action policy.  Tha
t policy provides that a s
e-
rious safety violation may be punishable by a 3
-
day su
s-
pension for the first offense and termination for the s
e-
cond offense and is therefore inconsistent with the R
e-
spondent

s past practice at Lyndonville.  
 
The Respondent never 
gave the Union direct notice of 
the 2009 safety corrective action policy, but rather posted 
the new policy on a bulletin board outside the human 
resources office at the Lyndonville facility in February 
2009.  At the time of the posting, however, the pertin
ent 
section describing the new levels of discipline was not 
included.  At the hearing, there was conflicting testimony 
over whether the pertinent section was added to the pos
t-
ing afterwards.  Two management witnesses testified that 
they saw some union memb
ers, whom they did not ide
n-
tify, read the posting in September 2009; no members or 
agents of the Union, however, testified to seeing it then, 
and the judge found that the managers

 
testimony did not 
establish that the disputed section was included at the 
t
ime.  Amy Morissette, the Respondent

s safety coord
i-
nator, testified that she thought any policy posted on the 
human resources bulletin board was effective after 48 
hours pursuant to 
a
rticle 19 of the parties

 
collective
-
bargaining agreement, which provide
s, 

Shop rules e
s-
tablished by the Employer will be posted on the bulletin 
boards forty
-
eight (48) hours before becoming effective.

  
Richard Gammell, the former 
u
nion president at the 
Lyndonville facility from 1973 to 1985 and 1988 to 
2003, testified that 
the Respondent always notified the 
Union directly of any rule change in addition to posting.  
The judge discredited Morissette and found in any event 
that the collective
-
bargaining agreement required that 
actual notice of a change be given to the Union. 
 
I
II
.
  
DISCUSSION
 
A.  The Safety Checklist Requirement
 
The judge found that the safety checklist requirement 
was a mandatory subject of bargaining and, therefore, 
that the Respondent violated Section 8(a)(5) and (1) by 
implementing it without giving the Unio
n an opportunity 
to bargain.  Without addressing 
a
rticle 16 of the colle
c-
tive
-
bargaining agreement, the judge rejected the R
e-
spondent

s argument that the Union waived bargaining 
over the safety checklist requirement.  
 
We agree with the judge that the safe
ty checklist r
e-
quirement was a material, substantial, and significant 
 KENNAMETAL
,
 
INC
.
 
555
 
change to the terms and conditions of employment.  
Nevertheless, we find, contrary to the judge, that 
a
rticle 
16 of the collective
-
bargaining agreement is a clear and 
unmistakable waiver
 
of the Union

s right to bargain over 
the decision to implement the safety checklist requir
e-
ment.  Section 16.01 provides that the Respondent 

shall 
continue to make reasonable provisions for the safety and 
health of its employees

  
Section 16.05 refers t
o 

such 
reasonable safety and health rules as may from time to 
time be established by the Employer.

  
Read together, 
these two provisions are sufficiently specific to constitute 
a waiver of the Union

s right to bargain over safety rules.  
See 
United 
Technologies Corp.
, 287 NLRB 198, 198 
(1987), enfd. 884 F.2d 1569 (2d Cir. 1989) (finding clear 
and unmistakable waiver of the union

s right to bargain 
over a change to progressive discipline for absenteeism 
because the collective
-
bargaining agreement prov
ided 
that the employer had 

the right to make and apply rules 
and regulations for production, discipline, efficiency, and 
safety

).  We further find the safety checklist requir
e-
ment to be a safety rule with the apparent goal of i
m-
pro
v
ing safety awareness b
efore employees operate da
n-
gerous equipment.  Accordingly, we reverse the judge 
and find that the Respondent did not violate Section 
8(a)(5) and (1) by unilaterally implementing the safety 
checklist requirement.   
 
B.  The July 16 Information Request
 
The j
udge found that, because the safety checklist r
e-
quirement was a mandatory subject of bargaining, the 
information the Union requested in the July 16 email was 
presumptively relevant.  Because the Respondent offered 
no valid excuse or explanation for its fai
lure to respond, 
the judge found that the Respondent violated Section 
8(a)(5) and (1) by failing to provide the Union with the 
requested information.  We agree with the judge that the 
July 16 request sought information about the safety 
checklist requiremen
t.
7
  
We further agree with the judge 
that the Respondent violated the Act by not responding 
to the request, but we do so for the following reasons.    
 
Ordinarily, information concerning unit employees

 
terms and conditions of employment 

is presumptively 
relevant and must be provided on request.

  
Iron Workers 
                                        
   
 
7
 
The Respondent argues that the request sought information about 
MBS generally

no
t simply about the checklist requirement

and that, 
because MBS as a whole was not a mandatory subject of bargaining, 
the Respondent was not required to respond to the request.  We dis
a-

safety 
checklist requirement was implemented and sought information 

Union was referring to the checklist requirement.  In any event, an 
employer is not free to simply ignore an ambiguous or ov
erbroad i
n-
formation request.  See 
Keauhou Beach Hotel
, 298 NLRB 702, 702 
(1990).   
 
Local 207 (Steel Erecting Contractors)
, 319 NLRB 87, 
90

91 (1995).  When a union waives its right to bargain 
over a change to a term or condition of employment, 
however, it no longer is entitled to i
nformation requested 
for that purpose.  See 
American Stores Packing Co.
, 277 
NLRB 1656, 1658

1659 (1986); 
Emery Industries, Inc.
, 
268 NLRB 824, 824

825 (1984).  Instead, the union is 
entitled to the information only if the union gives the 
employer actual o
r constructive notice of 

another legi
t-
imate basis for requesting the information.

  
Emery, 
s
u-
pra
 
at 825.  In this case, the Union fulfilled that requir
e-
ment by expressly requesting the information, not only 
for decisional bargaining, but for bargaining ov
er 

the 
effects [the safety procedure] will have on the bargaining 
unit employees.

  
It is settled that a union

s waiver of the 
right to bargaining over a change does not waive its right 
to bargain over the effects of that change.  See, e.g., 
Good Samarita
n Hospital
, 335 NLRB 901, 902 (2001).  
For that reason, we find that the Respondent violated 
Section 8(a)(5) and (1) by not responding to the Union

s 
July 16 information request.        
 
C.  Discipline for Safety Violations
 
The judge found that the 
Respondent also violated 
Se
c
tion 8(a)(5) and (1) by what amounted to the unila
t-
eral elimination of its past practice of progressive disc
i-
pline, a mandatory subject of bargaining over which the 
Union had not waived bargaining.  Furthermore, and 
contrary to 
the Respondent

s contention, the judge found 
that Section 10(b) did not bar the allegation.  He found 
that the Respondent

s 2009 safety corrective action pol
i-
cy was not in fact implemented until sometime after July 
2010

the month the unfair labor practice 
charge was 
filed

and that the Union did not receive clear and un
e-
quivocal notice of the change until January 2011.  As 
stated above, the judge discredited testimony that the 
entire policy was posted in September 2009, and he 
found in any event that posting
 
was insufficient under the 
parties

 
agreement to give notice to the Union. 
 
We agree with the judge that the Respondent unilate
r-
ally eliminated progressive discipline for safety viol
a-
tions and that the Union did not waive bargaining.  Al
t-
hough 
a
rticle 16 authorizes the Respondent to issue rules 
defining unsafe conduct, nothing in 
a
rticle 16 or els
e-
where in the collective
-
bargaining agreement permits the 
Respondent to unilaterally change the disciplinary co
n-
sequences for employees of engaging in t
hat conduct.  
See 
Windstream Corp.
, 355 NLRB 406 (2010), incorp
o-
rating by reference 352 NLRB 44, 49

51 (2008).
 
We also agree that Section 10(b) does not bar finding a 
violation, but we do not rely on the judge

s findings that 
the policy was not implemented
 
until after July 2010 or 
that the complete policy was not posted in September 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S B
OARD
 
556
 
2009.  Instead, we find that, even assuming the full pol
i-
cy was posted and implemented
 
in September 2009, the 
Union did not receive notice of the change at that time.  
 
For an a
llegation to be barred by Section 10(b), the r
e-
spondent must prove that the charging party had clear 
and unequivocal notice of the violation more than 6 
months before the charge was filed.  
Allied Production 
Workers Local 12 (Northern Engraving Corp.)
, 331
 
NLRB 1, 2 (2000).  Notice can be actual or constructive.  
St. Barnabas Medical Center
, 343 NLRB 1125, 1126

1127 (2004).  In the instant case, the Respondent failed 
to prove that the Union was on notice of the Respon
d-
ent

s unilateral elimination of progres
sive discipline 
more than 6 months before the Union filed the charge on 
July 30, 2010.  
 
First, the only possible evidence of actual notice is that 
some union members may have seen the 2009 safety 
corrective action policy posted outside the human r
e-
sources
 
office.  The knowledge of individual union 
members is not imputed to the union unless those me
m-
bers had a role in bargaining or other factual circu
m-
stances warrant imputing their knowledge.  See 
Brimar 
Corp.
, 334 NLRB 1035, 1035 fn.
 
1 (2001); 
Nursing Ce
n-
t
er at Vineland
, 318 NLRB 337, 339 (1995).  Here, some 
unidentified union members may have seen the 2009 
safety corrective action policy posted, but the Respon
d-
ent failed to prove that those members were involved in 
bargaining or that any other circumstance
s would wa
r-
rant imputing their knowledge to the Union.
 
Second, the Respondent failed to prove that the posting 
of the 2009 safety corrective action policy on one bull
e-
tin board outside the human resources office provided 
constructive notice to the Union.  
Article 19 of the pa
r-
ties

 
collective
-
bargaining agreement shows that the pa
r-
ties contemplated that such notices would be posted on 
more than one bulletin board.  Moreover, it is clear that 
the Respondent had not previously relied on postings 
alone to aler
t the Union to rule changes; according to 
uncontroverted testimony, the long
-
established practice 
was that, regardless of any posting, the Respondent 
would notify the Union directly of any rule change.       
 
Third, the Respondent failed to prove any other
 
facts 
that would establish constructive notice.  None of the 
Respondent

s disciplinary actions for safety violations 
were inconsistent with progressive discipline until J
e-
notte

s suspension in February 2010.  Thus, there was no 
reason for the Union to sus
pect the change until February 
2010 at the earliest, less than 6 months before the filing 
of the charge. 
 
Because the allegation is not barred by Section 10(b), 
we conclude, as the judge did, that the Respondent vi
o-
lated Section 8(a)(5) and (1) by unilater
ally eliminating 
progressive discipline for safety violations. 
 
A
MENDED 
C
ONCLUSIONS 
O
F 
L
AW
 
Delete the judge

s Conclusion of Law 1 and renumber 
the subsequent paragraphs.  
 
ORDER
 
The National Labor Relations Board orders that the 
Respondent, Kennametal, Inc
., Lyndonville, Vermont, its 
officers, agents, successors, and assigns, shall
 
1. Cease and desist from
 
(a) Changing the terms and conditions of employment 
of its unit employees, including, but not limited to, un
i-
laterally implementing a new discipline poli
cy for safety 
violations or more strictly enforcing its discipline policy 
for safety violations, without first notifying the Union 
and giving it an opportunity to bargain. 
 
(b) Unilaterally implementing its management based 
safety program in a manner that 
excludes union partic
i-
p
a
tion in accident investigations.
 
(c) Failing or refusing to bargain with the Union by 
failing and refusing to furnish it, or by unreasonably d
e-
laying in furnishing it, with requested information that is 
necessary and relevant to its
 
role as the exclusive colle
c-
tive
-
bargaining representative of production and maint
e-
nance employees at its Lyndonville, Vermont facility. 
 
(d) In any like or related manner interfering with, r
e-
straining, or coercing employees in the exercise of the 
rights 
guaranteed them by Section 7 of the Act.
 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act.
 
(a) Within 14 days from the date of this Order, offer 
Kenneth Wilkins full reinstatement to his former job or, 
if that job no
 
longer exists, to a substantially equivalent 
position, without prejudice to his seniority or any other 
rights or privileges previously enjoyed.
 
(b) Make Kenneth Wilkins and Doug Noyes whole for 
any loss of earnings and other benefits suffered as a r
e-
sult 
of the disciplinary actions taken against them in the 
manner set forth in the remedy section of the judge

s 
decision.
 
(c) Within 14 days from the date of this Order, remove 
from its files any reference to Kenneth Wilkins

 
unlawful 
discharge, or other disci
pline imposed related to his O
c-
tober 27, 2010 accident, and Doug Noyes

 
unlawful su
s-
pension and within 3 days thereafter notify both of them 
in writing that this has been done and that these adverse 
personnel actions will not be used against them in any 
wa
y.
 
(d) At the request of the Union, rescind any unilateral 
changes to its disciplinary policy for safety violations 
and/or the enforcement of that policy.
 
 KENNAMETAL
,
 
INC
.
 
557
 
(e) Before implementing any changes in wages, hours, 
or other terms and conditions of employment of u
nit e
m-
ployees, notify and, on request, bargain with the Union 
as the exclusive collective
-
bargaining representative of 
employees in the following bargaining unit:
 
 
All production and maintenance employees employed 

lant, and 
excluding all supervisors as defined under the National 
Labor Relations Act.
 
 
(f) Furnish to the Union in a timely manner the info
r-
mation that it requested on May 26, June 2, and July 16, 
2010, if not previously provided.
 
(g) Reinstitute an 
accident investigation process that 
provides the Union the opportunity to meaningfully pa
r-
ticipate in such investigations, consistent with the pa
r-
ties

 
2005

2010 collective
-
bargaining agreement.
 
(h) Preserve and, within 14 days of a request, or such 
additi
onal time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desi
g-
nated by the Board or its agents, all payroll records, s
o-
cial security payment records, timecards, personnel re
c-
ords and reports, and all other records, i
ncluding an ele
c-
tronic copy of such records if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order.
 
(i) Within 14 days after service by the Region, post at 
its Lyndonville, Vermont facility copies of the 
attached 
notice marked 

Appendix.

8
  
Copies of the notice, on 
forms provided by the Regional Director for Region 1, 
after being signed by the Respondent

s authorized repr
e-
sentative, shall be posted by the Respondent and mai
n-
tained for 60 consecutive days 
in conspicuous places, 
including all places where notices to employees are cu
s-
tomarily posted.  In addition to physical posting of paper 
notices, the notices shall be distributed electronically, 
such as by email, posting on an intranet or an internet 
site,
 
and/or other electronic means, if the Respondent 
customarily communicates with its employees by such 
means.  Reasonable steps shall be taken by the Respon
d-
ent to ensure that the notices are not altered, defaced, or 
covered by any other material.  If the R
espondent has 
gone out of business or closed the facility involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cu
r-
rent employees and former employees employed by the 
Respondent at any time 
since February 2, 2010.
 
                                        
   
 
8
 
If this Order is enforced by a judgment of a United States court of 

a-

 

g-
ment of the United States Court of Appeals Enforcing an Order of the 

 
(j) Within 21 days after service by the Region, file 
with the Regional Director for Region 1 a sworn certif
i-
cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 
taken to co
mply.
 
I
T IS FURTHER ORDERED
 
that the complaint is dismissed 
insofar as it alleges violations of the Act not specifically 
found.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
Th
e National Labor Relations Board has found that we vi
o-
lated Federal labor law and has ordered us to post and obey 
this notice.
 
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act to
gether with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT
 
 
implement changes in your wages, 
hours, or terms and conditions of employment, including 
but not limited to our disciplinary policies for safety vi
o-
lations, without providing adequate notice to United 
Steelworkers Local 5518 and offering the Union an o
p-
po
rtunity to bargain over any proposed changes.
 
W
E WILL NOT
 
exclude the Union from participating in 
the investigation of accidents.
 
W
E WILL NOT
 
fail or refuse to bargain with the Union 
by failing and refusing to furnish it, or by unreasonably 
delaying in fur
nishing it, with requested information that 
is necessary and relevant to its role as the exclusive co
l-
lective
-
bargaining representative of our production and 
maintenance employees at Lyndonville, Vermont.
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 
W
E WILL
, within 14 days from the date of the Board

s 
Order, offer Kenneth Wilkins full reinstatement to his 
former job or, if that job no lon
ger exists, to a substa
n-
tially equivalent position, without prejudice to his senio
r-
ity or any other rights or privileges previously enjoyed. 
 
W
E WILL
 
make Kenneth Wilkins and Doug Noyes 
whole for any loss of earnings and other benefits suffered 
as a result
 
of the disciplinary actions taken against them,
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S B
OARD
 
558
 
less any net interim earnings, plus interest compounded 
daily.
 
W
E WILL
, within 14 days from the date of the Board

s 
Order, remove from our files any reference to the unla
w-
ful termination of Kenneth Wilkins, 
or other discipline 
relating to Kenneth Wilkins

 
October 27, 2010 accident 
and the unlawful suspension of Doug Noyes
,
 
and 
WE 
WILL
, within 3 days thereafter, notify them in writing that 
this has been done and that the discharge and suspension 
will not be us
ed against them in any way.
 
W
E WILL
, at the request of the Union, rescind any un
i-
lateral changes in our disciplinary policy for safety viol
a-
tions and/or the enforcement of that policy.
 
W
E WILL
 
reinstitute an accident investigation proc
e-
dure that provides t
he Union with the opportunity to 
meaningfully participate in such investigations as set 
forth in our 2005

2010 collective
-
bargaining agreement.
 
W
E WILL
, before implementing any changes in wages, 
hours, or other terms and conditions of employment of 
unit em
ployees, notify and, on request, bargain with the 
Union as the exclusive collective
-
bargaining represent
a-
tive of employees in the following bargaining unit:
 
 
All production and maintenance employees employed 
at our Lyndonville, Vermont plant, and excluding
 
all 
supervisors as defined under the National Labor Rel
a-
tions Act.
 
 
W
E WILL
 
furnish to the Union in a timely manner the 
information that it requested on May 26, June 2, and July 
16, 2010, if not previously provided.
 
 
K
ENNAMETAL
,
 
I
NC
.
 
 
Jo Anne Howlett
, Esq., 
for the General Counsel
.
 
Charles P. Roberts III, Esq.
 
( Constangy, Brooks & Smith),
 
of 
Winston Salem, North Carolina, for the Respondent.
 
Carl Turner, 
Staff Representative, 
for the Charging Party
.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
A
RTHUR 
J.
 
A
MCHAN
, Ad
ministrative Law Judge. This case 
was tried in Greenfield, Massachusetts, on February 8

10, 
2011. United Steelworkers Local 5518 filed the charges in this 
case on July 30, 2010.  The General Counsel issued the co
m-
plaint on December 28, 2010.
 
On the entire 
record,
1
 
including my observation of the d
e-
meanor of the witnesses, and after considering the briefs filed 
by the General Counsel and Respondent, I make the following
 
                                        
   
 
1
 
Tr. 42, 
L

L
. 18: 

 
F
INDINGS OF 
F
ACT
 
I
.
  
JURISDICTION
 
Respondent, Kennametal, Inc.
,
 
is a large international 
co
m-
pany with 26 facilities in the United States and 48 facilities 
worldwide, including the facility in this case, which is located 
in Lyndonville, Vermont.
2
  
One of the products produced at 
Lyndonville is taps.  A tap is a tool used to cut an internal 
scre
w thread.  At the Lyndonville plant, Respondent derives 
gross revenue in excess of $500,000 and sells and ships goods 
valued in excess of $50,000 to points outside of Vermont.  R
e-
spondent admits, and I find, that it is an employer engaged in 
commerce withi
n the meaning of Section 2(2), (6), and (7) of 
the Act and that the Union, the United Steelworkers of Amer
i-
ca, Local 5518, is a labor organization within the meaning of 
Section 2(5) of the Act. 
 
II
.
 
ALLEGED UNFAIR LABOR
 
PRACTICES
 
The Union has represented 
all production and maintenance 

1957.  Respondent Kennametal acquired this facility in appro
x-
imately 1997.  There have a series of collective
-
bargaining 
agreements between the owners of this faci
lity and the Union.  
The agreement governing this case between Kennametal and 
Local 5518 was in effect from October 1, 2005, through Oct
o-
ber 2, 2010.  Apparently, the parties currently operate under a 
subsequent agreement, which is not in this record, or a
re still 
negotiating a successor agreement.
 
The primary issue in this case is whether Respondent viola
t-
ed Section 8(a)(5) and (1) of the Act in refusing to bargain 


 
Lyndonville facility.  
Respondent announced implementation of the program on Fe
b-
ruary 2, 2010.  The Union requested that Respondent bargain 
over the implementation of MBS the next day. Respondent 
declined to so, asserting that it was not a mandatory subje
ct of 
bargaining.  
 
At the commencement of this hearing, the General Counsel 
moved to amend the remedy sought for this alleged violation to 
require rescission of the reprimand and 1
-
day suspension issued 
to employee Doug Noyes on September 2, 2010, and the
 
su
s-
pension and subsequent termination of employee Kenneth Wi
l-
kins on January 11, 2011.  I granted this amendment mid
-
way 
through the hearing.  The amendment pertains to another major 
issue in this case, the relationship, if any, of MBS to Respon
d-

Pro
cedure for Corrective Actions
 
for Safety Violations
 
and 
Work Instructions for Corrective Actions
.  The General 
Counsel and 
the 
Charging Party contend that these instructions, 
used in disciplining Noyes and Wilkins, are part and parcel of 
MBS, or at least s
ufficiently related to MBS to require negoti
a-
tion with the Union about the implementation of MBS. 
 
Alternatively, the General Counsel contends, as stated in its 
posthearing motion to further amend the complaint, that R
e-
spondent violated Section 8(a)(5) in 
implementing the 
Proc
e-
                                        
   
 
2
 
This case initially
 
also concerned alleged unfair labor practices at 

e-
solved.
 
 KENNAMETAL
,
 
INC
.
 
559
 
dure for Corrective Action
 
in September 2009.  The General 
Counsel may amend the complaint at any point in the procee
d-
ings, including upon the filing of his post hearing brief.  R
e-
gardless of whether the complaint is amended or not, w
hether 
or not consideration of the 
Procedure for Corrective Action
 
is 
appropriate depends upon whether it is closely related to ma
t-
ters contained in the complaint and was fully and fairly litiga
t-
ed, 
Williams Pipeline, 
315 NLRB 630 (1994).  I find that ther
e 
is a close relationship between the allegations of the complaint 
and whether Respondent violated Section 8(a)(5) and (1) in 
implementing the 
Procedure for Correct Action.  
Moreover, I 
find that the issue was fully and fairly litigated and grant the 
Gener

 
Respondent contends there is no relationship between MBS 
and the Procedure and Work Instructions for Corrective A
c-
tions.
3
 
Nevertheless (GC Exh. 42), particularly paragraph 7.4 

n the second to last page, 
establishes that counseling or disciplining employees is one of 
the ways Kennametal intends to improve its safety record 
through MBS (also see Tr. 572

76).  
 
Additionally, MBS cut the Union out of the process of acc
i-
dent investig
ation, contrary to the provisions of the collective
-
bargaining agreement.  By changing this process, Respondent 
diminished the possibility that factors such as production qu
o-
tas would be considered in assessing the cause of an accident.  
Therefore, MBS in 
making it more probable that an injured 
employee would be found at fault for an industrial accident had 
a clear relationship to disciplinary measures taken as the result 

                                        
   
 
3
 
Respondent contends that consideration of its disciplinary policy 
regarding safety violations is barred by Sec. 10(b) of the Act. 
 
I reject 
this contention.  The 6
-
month limitations period prescribed by Sec. 
10(b) begins to run only when a party has clear and unequivocal notice 
of a violation of the Act. See, e.g., 
Leach Corp.
, 312 NLRB 990, 991 
(1993), enfd. 54 F.3d 802 (D.C. Cir. 1
995).  The requisite notice may 
be actual or constructive. In determining whether a party was on co
n-
structive notice, the inquiry is whether that party should have become 
aware of a violation in the exercise of reasonable diligence.  See, e.g., 
Moeller Bro
s. Body Shop
, 306 NLRB 191, 192

193 (1992). Constru
c-


A & L Unde
r-
ground
, 302 NLRB 467, 469 (1991).  Respondent did not provide the
 
Union clear and unequivocal notice of this policy until January 2011.
 
Moreover, there is no credible evidence that Respondent implemen
t-
ed the disciplinary policy reflected in its W
ork Instructions for Corre
c-
tive Action
 
until July 2010 at the earliest when
 
Eric Huttenlocker a
s-
sumed day
-
to
-
day responsibility for labor relations at the Lydonville 
facility.  Respondent at trial relied largely on Amy Morissette, its Env
i-
ronmental, Health and Safety lead to establish that this disciplinary 
policy was in force in
 
2009.  However, this record establishes that 

u-
man resource matters and labor relations at all times material to this 
case.  She testified that she understood that a new disciplinary polic
y 
was effective immediately after participating in a March 2009 confe
r-
ence call, but offered no explanation as to why nothing relevant to this 
policy surfaced at the Lyndonville plant until June.  Nor did Morissette 
offer any explanation as to why Responde

manager, Ginger Noyes, did not post anything about the disciplinary 
scheme inherent in the new policy until September.  As stated herein, I 

 
has nothing to do with R

policies.
 
The case also involves three allegations that Respondent vi
o-
lated Section 8(a)(5) in refusing or failing to provide info
r-
mation requested by the Union and one instance in which R
e-
spondent allegedly unreasonabl
y delayed providing info
r-
mation.  
 

 
Safety Violations and Work Instructions for 
 
Corrective Actions.
 
Lack of Sufficient Notice to the Union
 

r-
ated documents entitled 

Procedure for Corrective Action for 
Safety Violations

Work Instructions for Corrective A
c-
tions

exhibits  (GC Exh. 16, GC Exh. 32
;
 
and R. Exh. 21).  There are 
differen
ces in these exhibits, which may go to the heart of this 
case.  This is so because Respondent asserts that the Union had 
notice of the contents of at least part of these documents by 
virtue of their being posted on a bulletin board in 2009.
 
Sean Jewell, Re

-
shift supervisor, testified that 
in the late summer of 2009 he saw part of General Counsel

 
Exhibit 32 posted on a bulletin board by the human resources 
office (Tr. 609

610).  He testified that only part of the doc
u-
ment was posted.  He stat


Counsel

 
Exhibit 32, without appendix A is not a three page 
document; it is five pages.  It is on the four
th
 
and fifth pages of 
the document that Respondent sta
tes that any serious safety 
violation may be grounds for a 3
-
day suspension and that a 
second serious violation may be grounds for termination.  R
e-

-
page document on 
which the paragraphs also appear on pages 4 and 5.
 
These statements regarding the imposition of discipline a
p-
pear on the first page of General Counsel

 
Exhibit 16.  Based 
on the testimony of Jewell, Union President Leon Garfield
,
 
and 
Grievance Committee Chairman John Eastman, I find that R
e-
spondent did n
ot post those portions of the work instructions 
pertaining to suspension and termination for safety violations 
and that the Union did not receive any notice of this change in 
disciplinary policy until January 2011.
4
  
I would note that not a 
single witness,
 
including Amy Morissette (Tr. 416

417), test
i-
                                        
   
 
4
 
Respondent claims to ha
ve applied this policy in September 2009 
to employee Robert Gordon when he cut his finger.  I do not credit this 
testimony.  Moreover, even if this were so, Respondent never told the 
Union it was applying the decision tree in the work instructions to 
Gordo
n.  Indeed, it is in part because Respondent did not inform the 
Union that it was applying the decision tree to Gordon that I discredit 
its testimony in this regard.  
 

s-
suance of a written 
warning 2 to Chad Tibbets on February 12, 2010, 

e-
dures is a serious violation pursuant to the Procedure for Corrective 
Action and should have resulted in a 3
-
day suspension pursuant to the 
w
ork instructions.  The failure to suspend Tibbets strongly suggests that 
Respondent was not applying the new safety discipline policy until 
September 2010 when it suspended Noyes.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S B
OARD
 
560
 
fied to seeing a document posted that stated that a serious safety 
violation would lead to 
3
-
day suspension and that a second 

5
 
I discredit the testimony
 

environmental health and safety coordinator to the contrary.  
Morissette testified that in July 2009, Ginger Noyes, then R
e-

corrective action but not the work inst
ructions, which contains 
the new discipline and discharge policy.  Morissette testified 
that she noticed in September that the work instructions were 
not posted and emailed Noyes to post them as well.  Morissette 
then testified that she went back to the bu
lletin board several 
days later and saw that the entire policy minus the decision tree 
had been posted.  There is no corroboration for the testimony 
that anything other than three pages were ever posted and since 
supervisor Jewell only saw three pages, I f
ind that 
the Proc
e-
dure for Corrective Action
 
was the only document ever posted 
on the bulletin board.
 

o-
vided adequate notice of the change in disciplinary policy to the 
Union is inconsistent with the
 
essence of article 20 of the co
l-
lective
-

notice communication shall be conclusively deemed for all 
purposes hereunder to be effective given if sent by certified or 
registered mail, postage prepaid, add
ressed to the Union to:  
United Steelworkers, 100 Medway Suite, #403 Milford, MA 
01757
-
2923 and in the case of the Employer to: Kennametal 
Inc., 378 Main Street, Lyndonville, VT 05851.

6
  
Moreover, 
even if unit members were aware of the new disciplinary po
l
i-
cy, their knowledge is not imputable to the Union, see 
Brimar 
Corp., 
334 NLRB 1035 fn. 1 (2001).
 

Respondent was concerned, the new enhanced disciplinary 
policy was already in effect when sh
e went to look at the bull
e-
                                        
   
 
5
 
Second
-

n-

n as to whether he had seen all of R. Exh. 21, except for the 


m-
ployees sometime after the July plant shutdown, T
r. 601.  According to 
his wife, Amy Morissette, the critical parts of the document were not 
posted until September, so he could not have discussed the suspe
n-
sion/termination policy with unit employees.  Like Jewell, Morissette 
did not testify that he saw t
he suspension/termination policy on the 
bulletin board, which is another reason I conclude it was never posted.
 
6
 
Respondent suggests that it provided adequate notice pursuant to 

be p
osted on the bulletin boards 48 hours before becoming effective.  

agreement, I conclude it does not include a policy which does not go
v-
ern employee conduct, but which rather imposes ne
w draconian cons
e-
quences for employee conduct.  Moreover, art. 19 appears to conte
m-

There is no evidence that the Procedure and Work Instructions regar
d-
ing safety violations was posted
 
on any bulletin board other than one 
near the human resources office.  There is at least one other bulletin 
board, which is provided to the Union pursuant to art. 18 of the colle
c-
tive
-
bargaining agreement, GC Exh. 4 p.
 
29; Tr. 397.  Thus, Respon
d-
ent canno
t rely on art. 19 even if it did post the material portions of the 
procedure and work instructions.
 
tin board in September 2009.  If this were so, the corrective 

the Union know of the new policy, for which there can be no 

Pon
tiac Osteopathic 
Hospital, 
336 NLRB 1021, 1023

1023 (2001).
7
 
Contents of the Procedure for Corrective Action
 
By way of background, the procedure emphasizes Respon
d-

applies to all employees wor
king in any Kennametal facility 

Committee or its designee, the scope of this procedure may 

 
As to responsibility, the procedure state
s that the highest 
ranking employee at any site is responsible for environmental, 
health and safety compliance and that the facility management 
is responsible for ensuring all employees are in total compl
i-
ance with all safety procedures/standards/norms.  T
he burden 
placed on management at each facility is very similar to the 
stated purposed of the MBS, which Respondent implemented at 
Lyndonville in February 2010.
 
The procedure document goes on to state that facility ma
n-
agement and human resource representat
ives will assist the 
facility management in ensuring that appropriate and co
n-
sistent, progressive corrective action is taken against every 
employee who violates applicable safety procedure/stan
-
dards/norms.
 
The document distinguishes between serious violat
ions and 
other violations.  This is similar to the distinctions made in 
Section 17 of the Federal Occupational Safety and Health Act 
(OSH Act), 29 U.S.C. 
§
 
666.
8
  

a serious violation as one that is likely to result in a sever
e di
s-
abling injury such as amputation, spinal injury, broken finger or 
                                        
   
 
7
 
R. Exh. 22 contains an email exchange between Morissette and 

December 31, 2009.  In that e
xchange Morissette advises that an e
m-
ployee, Robert Gordon, should be disciplined according to the Corre
c-
tive Action Policy but must be disciplined under the previous safety 
discipline policy due to the fact that Respondent had not posted the 
entire policy
.  First of all, from these emails it is clear that the corre
c-
tive action policy, i.e., the first three pages of GC Exh. 32 had not been 

will post the Procedure for Corrective Action fo
r Safety Violations.  
Her response does not mention the work instructions which contain the 
requirements for a 3
-
day suspension for a first time serious violation 
and termination for a second serious violation within 24 months.  I find 
the work instruction
s were not posted and in force at Lyndonville until 
sometime after July 2010.  I discredit the testimony of Rich Brighenti 
to the contrary at Tr. 652.  None of the disciplinary actions taken prior 
to the termination of Ken Wilkins appear to follow the disc
ipline policy 
set forth in the work instructions.  The Accident Investigation Policy 
referred to by Noyes may be a different document.
 
8
 

a serious violation shall be 
deemed to exist in a place of employment if there i
s a substantial pro
b-
ability that death or serious physical harm could result from a condition 
which exists, or from one or more practices, means, methods, oper
a-
tions, or processes which have been adopted or are in use, in such place 
of employment unless th
e employer did not, and could not with the 
exercise of reasonable diligence, know of the presence of the viol
a-

 
 KENNAMETAL
,
 
INC
.
 
561
 


i-

m
a-

p-
propriate equipment for the task which is likely to result in a 

 
The procedure defines other violations as those that are not 
likely to result in a severe disabling injury suc
h as an amput
a-
tion
. . . . 



improper 
use
 

 
The do
cument mandates that, in the discretion of facility
 
management, for a first time serious violation, an employee is 
to be suspended for 
3
 
days and for a second serious violation, 
the employee is to be terminated.   The implementation of the 
new discipline policy for safety violations was also a significant 

i-
pline policy 
(
Tr. 529
)
. This was a material change in Respon
d-

which Respondent was not privileged to change unilaterally, 
Toledo Blade
 
Co., 
343 NLRB 385, 387 (2004).
 

-
bargaining agreement, which are regular and longstanding, 
rather than a random or intermittent, become terms and cond
i-

cannot be altered 
without offering their collective bargaining representative n
o-
tice and an opportunity to bargain over the proposed change, 
Granite City Steel Co.,
167 NLRB 310, 315 (1967); 
Queen 
Mary Restaurants Corp. v. NLRB, 
560 
F.2d
 
403, 408 (9
th
 
Cir. 
1977); 
Exxon Shipping Co., 
291 NLRB
 
489, 493 (1988); 
B & D 
Plastics, 
302 NLRB 245 fn. 2 (1991); 
DMI Distribution of 
Delaware, 
334 NLRB 409, 411 (2001).  A practice need not be 
universal to constitute a term or condition of employment, as 
long as it is regu
lar and longstanding, 
Locomotive Firemen & 
Enginemen, 
168 NLRB 677, 679


unilateral abandonment of the past practice of progressive di
s-
cipline for safety violations violated Section 8(a)(5) and (1).
 
I also note that article 6 of th
e collective
-
bargaining agre
e-
ment in force (GC Exh. 4) provides that the employer has the 
right to discharge, suspend or otherwise discipline employees, 
but that no such action shall be taken without just cause.  R
e-

n, as implemented at 
Lyndonville, converted virtually any significant safety violation 
or injury into just cause for discipline or discharge.  In so d
o-

without providing the Union with notice
 
of this change and an 
opportunity to bargain about it.
 
The Management Based Safety Program 
 
Lyndonville Plant Manager Richard Brighenti and EHS C
o-
ordinator Amy Morissette attended training on the MBS Pr
o-

lvania, in 
December 2009.
 

e-
sented to unit employees at Lyndonville via a power point 
presentation on February 2, 2010.  The next day, the Union 
requested that Respondent bargain with it over implementation
 
of the program.  Respondent refused, asserting that MBS was 
not a mandatory subject of bargaining.  The Union then filed a 
grievance. Respondent reasserted this position in a meeting 
attended by USWA staff representative Carl Turner on March 
19, 2010.
 
In 
July 2010, as part of the MBS, Respondent installed lam
i-
nated white boards in every production area of the plant.  Next 
to these boards were laminated check lists for each production 
operation.  There are about 40 to 50 checklists in the Lyndo
n-
ville facili
ty.  The Union was not consulted and was not given 
the opportunity to have an input regarding the content of the 
check lists.
 
Each employee was required beginning in July to review the 
check list pertaining to his work each day and then initial each 
item o
n the white board corresponding to a requirement on the 
safety checklist. If the employee initialed the item in green it 
signified that the employee agreed with the statement on the 
check list.  The employee was to initial in red if he or she dis
a-
greed wit
h any statement and was to complete an EHS (env
i-
ronmental, health and safety) alert.
 
The objective requirements of the safety checklists were not 
new.  Thus, if an employee was, for example, required to wear 
hearing protection after MBS, that was also the 
case prior to the 


the implementation of MBS.
 
If the operator disagrees with the statement on the checklist, 
they are required to initial th
e laminated white board in red and 

p-
posed to determine what if anything needs to be done to make 
the operation safe.
 
For example, General Counsel

 
Exhibit 8 is a safety chec
k-
list for hand chamfer
 
grinders.
9
  
Among the approximately 20 
items that the operator must attest to are:
 
 
That he or she has been properly trained to operate the m
a-
chine safely;
10
 
That he or she checked the grinding wheel and determined 
that it is in good condition and free fro
m defects.
 
 
The installation of the white boards and the initialing proc
e-
dure was implemented unilaterally by Respondent.  John Eas
t-
man, the chair of the 
union grievance committee and member 
of the employer
-
union safety committee,
 
refused to initial the 
wh
ite boards on the grounds that Respondent was shifting the 
blame for any accident to the machine operator.   Eastman put a 
check or his clock number on the white board instead of his 
initials until Respondent threatened to discipline him.
 
                                        
   
 
9
 
The dictionary definition of chamfer is a flat surface made by cu
t-
ting off the edge or corner of something.  I assume the hand chamfer is
 
the equipment by which this is accomplished.
 
10
 
The discipline imposed on Ken Wilkins establishes the potential 

that Wilkins had been adequately trained and documents indicating that 
he
 
had been adequately trained were relied upon by Respondent in 
deciding to terminate Wilkins, Tr. 632.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S B
OARD
 
562
 
Changes in the Wa
y Accidents 
a
re Investigated Since 
 
t
he Implementation of MBS
 
Prior to the implementation of MBS, the 
u
nion 
s
afety 
c
o
m-
mittee was actively involved in investigating accidents at the 
Lyndonville plant.  This included participation in the Accident 
Report.  An
 
example of the report is in this record as General 
Counsel

 
Exhibit 17.  Employer and 
u
nion 
s
afety 
c
ommittee 
members worked jointly in addressing issues concerning the 
accident.  Among these were whether or not the injured e
m-
ployee was properly instructe
d and whether he or she was pe
r-
forming the operation consistent with those instructions.  If the 

n-
structions, the committee members addressed the issue of 
whether the employer and/or the injured em
ployee could have 
prevented the accident.
 
Upon implementation of MBS, the Union and its 
s
afety 
c
ommittee played no role in investigating accidents at the plant.  
This was done unilaterally by Respondent.  A change in an 

ch as in this case, su
b-
stantially alters the mode of investigation and character of ev
i-

hinge, is a bargainable change in the terms and conditions of 
his or her employment.  By unilaterally cutting t
he Union out of 
the investigation of accidents in situations in which the invest
i-
gation could lead to serious disciplinary consequences to the 
injured employee, Respondent violated Section 8(a)(5) and (1), 
Medicenter, Mid
-
South Hospital, 
221 NLRB 670, 675 
(1975).
 
The Union filed a grievance regarding its exclusion from a
c-
cident investigations on January 14, 2011.  The grievance a
l-
leged that Respondent is violating section 16.07 of the colle
c-
tive
-
bargaining agreement, which requires an investigation of 
by a 
union member of the joint safety committee and an e
m-
ployer representative.  
 
Discipline Imposed Before and After the 
 
Implementation of MBS
 
On August 24, 2010, Doug Noyes, a former union president, 
was drilling a hole in a piece of metal, when the metal 
stuck on 

not wearing protective gloves while performing this operation, 
although the use of such gloves is not required by Respondent, 
but merely recommended.  Noyes received five stitches i
n his 
left hand and was placed on restrictive duty, i.e., painting i
n-
stead of fabricating metal.
 
Respondent suspended Noyes for 1 day on September 2, 

part of or at least related to the implementa
tion of MBS.  R
e-
spondent contends the suspension has nothing to do with MBS.  

parcel of the MBS and thus its enhanced disciplinary policy 
was implemented in violation of Section 8(a)(5) and (1).
11
 
 
                                        
   
 
11
 
I would note that the 1
-
day suspension appears inconsistent with 
the Procedure for Corrective Action.  Failure to use required personal 
protective equi

a-
tion for which a suspension was not warranted under the work instru
c-
tions.  Moreover, Noyes did not fail to use required personal protective 
What this record clearly demonstrates is that Respondent e
s-
calated its disciplinary punishments for safety violations and 
accidents at virtually the same time that it introduced MBS at 
Lyndonville.  Between July 2003 and February 12, 2010, R
e-
spondent to
ok very few disciplinary actions for safety viol
a-
tions.  Moreover, it had never imposed more than an oral war
n-
ing for a safety violation or accident (GC Exh. 39).
12
  
 
On February 12, 2010, Respondent suspended David Jenotte 
for 1 day for failing to follow R

policy.  A 1
-
day suspension is not consistent with the Procedure 
for Corrective Action/ Work Instructions.  A lockout/tagout is 
classified as a serious violation for which at least a 3
-
day su
s-
pension would be imposed.  Thus, in 
February 2010, although 
while Respondent had escalated in its disciplinary policy shor
t-
ly after the implementation of MBS, it had not implemented the 
Correction Action/Work Instructions as policy at Lyndonville.
13
 
On February 12, Respondent also issued an u
nprecedented 
second written warning to employee Chad Tibbetts for failing 
to lock out a belt sander.  This was reduced to a first written 
warning apparently because there was no notice regarding lock 
out/tag out on the machine.  I infer from its timing tha
t the e
s-
c
a
lation to a written warning 2 was associated with the i
n-
creased pressure placed on management by the implementation 
of MBS and the involvement of Eric Huttenlocker in the ma
n-
agement of labor relations at the Lyndonville facility beginning 
in Dece
mber 2009.
 
On April 12, 2010, Respondent initially issued a written 
warning 2 to employee David Brousseau for a safety violation.  
This was reduced to a written warning 1 and then rescinded 
pursuant to a grievance settlement.  On April 19, Respondent 
issue
d a written warning 2 to First
-
Shift Production Supervisor 
Sean Jewell.  Jewell went into a power supply cabinet without 
the proper protective equipment, exposing him to the hazard of 
being burned.  Since this would appear to serious violation, 

scipline appears inconsistent with the work instru
c-
tions for corrective actions.  This is additional evidence that the 
disciplinary policy utilized to suspend Noyes and terminate 
Kenneth Wilkins had not been fully implemented as of April 
2010.
14
 
                                        
                             
 
equipment; gloves were merely recommended for the operation 
in 
which Noyes cut his hand.
 
12
 
In April 2007, Respondent initially proposed issuing a first written 
warning to employee David Jennotte for a lock out/tag out violation, 
but on its own accord, without any apparent intervention of the Union, 
reduced Jennotte

 
13
 
Amy Morissette testified about the suspension of Jenotte at Tr. 
425

426.  I discredit that testimony.  First of all, I find that Morissette 
had no first
-
hand knowledge of the process by which Jenotte w
as su
s-
pended for 
1
 
day; her testimony in this regard is pure hearsay.  More
o-
ver, as stated before, a 1
-
day suspension for failing to lockout/tagout is 
inconsistent with the work instructions. 
 
14
 
The new disciplinary policy applies to management employees a
s 
well as bargaining unit employees, Tr. 434.  Although failure to use 
protective equipment may often or usually be another violation, it 
would appear to be a serious violation when the likely result of an 
accident if it would to occur would be burns.   Un
der the OSH Act, for 
example, it is the 
likelihood
 
of 
serious
 
physical harm or death arising 
from the violative condition if an accident occurs, rather than the 
likel
i-
hood
 
of the accident occurring, which is considered in determining 
 KENNAMETAL
,
 
INC
.
 
563
 
The next sa
fety discipline was the suspension given to 
Noyes.  I infer that this ratcheting up on the discipline scheme 
was also related to MBS since it followed closely the install
a-

memo insisting the employee
s initial the white boards.  It was 
also the result of the resignation of Taryn Blair as human r
e-
sources director at Lyndonville and the assumption of her day
-
to
-
day responsibilities by Eric Huttenlocker.
15
  
Indeed, I find 
that Huttenlocker implemented the 
new disciplinary policy 
without providing notice to the Union between July and early 
September.
 
On October 27, 2010, employee Ken Wilkins received se
v-
eral cuts on his hand when he reached into a grinder to retrieve 
a jammed part.  The feeder block of the g
rinder pushed Wi
l-

s-
tigated this accident without input from any union members of 
the safety committee.  Respondent determined that Wilkins was 
at fault because he did not wait for the grinding wheel
 
to stop 
and did not insure that the feeder block switch was in the aut
o-
matic position.  Wilkins was off of work for several weeks as a 
result of his accident.  
 
In December, Eric Huttenlocker made the decision to term
i-

 
presented Wilkins 
with a termination letter on January 11, 2011.  In January 2011, 
an inspector of the Vermont State OSHA plan conducted an 
inspection related to the Wilkins accident.  He has informed 
Respondent that it is likely to be issued a citation b
ecause the 

i-
cally stopping the grinding wheel.  The VOSHA inspector also 

a-
chine be replaced or enhanced to more clearly indicate whether 
or no
t it was in the automatic position.
16
 
Union Information Requests: (GC Exh. 1(v), 
 
Exhs.
 
A

D; GC Exh. 
20, Reverse Side)
 
Respondent and the Union signed a Memorandum of 
Agreement regarding the shipping room at Lyndonville in 
March 2002.  That MOU provides tha
t if, in any continuous 90
-
day period, the cumulative hours of employees temporarily 
transferred to work in the shipping room is equal or greater than 
40 hours each week, a regular full
-
time position will be created.  
On April 5, 2010, the Union requested 
that Respondent provide 
it with a list of names of employees transferred to the shipping 
department during the prior 3 months and the number of hours 
each of them worked in the shipping department during this 
period.  It asked for the information by April 
12.  Respondent 
provided a partial list in April but did not give the Union a 
complete list until August 20.
 
On April 21, 2010, Respondent posted a notice informing 
employees that effective June 1, 2010, all employees would be 
                                        
                             
 
whether a 
violation
 
is
 
serious
. See 
Dravo Corp.
, 7 BNA OSHC 2095, 
2101 (No. 16317, 1980)
, pet. for review denied 
639 F.2d 772 (3d Cir. 
1980)
.  An event that is not unexpected and thus likely to occur is not 
an accident.
 
15
 

from about January 1 to July
 
2010.
 
16
 
OSHA citations may be issued for a condition completely unrela
t-
ed to an accident that leads to the inspection of a workplace.
 
required to wear the highest 
level of slip resistant shoes.  The 
mandated shoes had a particular grid pattern on the sole and are 
available through a supplier named Shoes for Crews.  The n
o-
tice instructed employees with a medical condition that would 
not allow them to wear such shoes 
to discuss their problem with 

 
On May 26, 2010, the Union requested proof and/or doc
u-
mentation as to the reasons that the tread design Respondent 
was proposing to require on safety shoes was superior to
 
other 

OSH agency.  The Union also requested a list of employees 

The Union requested that this information be provided by June 
3.  In N
ovember 2010
,
 
Respondent provided Union with a list 
of employees who were exempt from its shoe policy.  It did not 
give the Union the name of an employee who was allowed to 
wear different shoes for medical reasons, citing the privacy 
rules of the HIPAA (He
alth Insurance Portability and Accoun
t-
ability Act) statute.  It has not provided the Union any doc
u-
ments regarding the superiority of the safety shoes it requires.
 
On June 2, 2010, the Union requested that Respondent pr
o-
vide it a copy of documented ergonom
ic restrictions for the 
hand chamfer job, by June 7.  An ergonomic study was pe
r-
formed at Lyndonville in March 2005.  The physical therapist 
performing the study advised Respondent in September 2010, 
that on the basis of his 2005 evaluation, he believed li
miting an 
employee to 4 hours a day on the hand chamfer would alleviate 
the risk of ergonomic injury (e.g., carpel tunnel syndrome).  
Respondent did not provide the Union with a copy of either the 
2005 analysis or the September 2010 note from the physical 
therapist.
 
On July 16, 2010, USWA Staff Representative Carl Turner 
requested Respondent provide him any information on what he 
understood was a new safety procedure at the plant and to ba
r-
gain with the Union over its implementation.   This referred to 
Resp

that employees initial these boards.  Respondent has not pr
o-
vided this information.
 
Analysis
 
Respondent 
V
iolated Section
 
8(a)(5) and (1) by
 
 
I
mplementing New Policies Regarding Discipline 
a
nd 
 
Discha
rge
 
 
f
or Safety Violations
 
Board law is clear that disciplinary policies and procedures 
constitute mandatory subjects of bargaining.  Further, work 
rules that could be grounds for discipline are mandatory su
b-
jects of bargaining, 
Southern Mail, Inc., 
345 NL
RB 644, 646 
(2005); 
Pepsi
-
Cola Bottling Co. of Fayetteville, Inc., 
330 
NLRB 900, 904 (2000), enfd. in relevant part 24 Fed. Appx. 
104 (4
th
 
Cir. 2001); 
Frontier Hotel & Casino, 
309 NLRB 761, 
766 (1992), enfd. 71 F.3d 1434 (9
th
 
Cir. 1995).
 
It is clear that 
the Union requested to bargain over the MBS 
and that Respondent refused.  At least that part of the MBS 
requiring employees to initial the white boards is a mandatory 
subject of bargaining in that employees are subject to discipline 
if they refuse to do so
.  Thus, Respondent violated Section 
8(a)(5) with regard to the MBS at least with respect to this r
e-
quirement of the program.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S B
OARD
 
564
 
Secondly, I find that Respondent violated Section 8(a)(5) and 
(1) with regard to the disciplinary policy reflected in the work 
ins
tructions for corrective action regardless of whether it is 
deemed to be part of MBS or a totally separate policy.  Howe
v-
er, in the context of this case to consider the disciplinary policy 
for safety violations as a totally separate and distinct matter 
fro
m MBS would elevate form over substance.  MBS and the 
discipline policy are part of the same corporate initiative to 

n-
ville.
 

board, it is clear 
that the safety policy was not implemented 
until July 2010.
17
  
Moreover, even assuming that the policy was 

violations changed from virtual nonenforcement to strict e
n-
forcement after July 2010.  
I infer that the implementation or 
stricter enforcement of this safety policy is related to other 
initiatives that clearly were part of MBS, the erection of the 
white boards and the imposition of the requirement that e
m-
ployees certify the safety of their w
ork environment.
 
Thus, the change in the safety policy, made without provi
d-
ing the Union an opportunity to bargain, is a violation of Se
c-
tion 8(a)(5), whether or not it is technically part of MBS, 
Southern Mail, 
supra
.  
As stated, I find Respondent did not
 
provide adequate notice of the policy itself until January 2011 
and that for this reason, its 10(b) contention is without merit.
 
The Union did not 
W
aive its 
B
argaining 
R
ights 
O
ver 
 

 
To be effective, a waiver of s
tatutory bargaining rights must 
be clear and unmistakable, 
California Offset Printers, 
349 
NLRB 732, 733 (2007).  Wavier can occur in any of three 
ways, by express provision in a collective bargaining agre
e-
ment, by the conduct of the parties (including pas
t practices, 
bargaining history, and action or inaction) or by a combination 
of the two.  Nothing in this record establishes a waiver of the 


 
emplo
y-
ment or the discipline policy implemented by Respondent in 
2010 for safety violations.
 
The mere fact that a union previously acquiesced in an e
m-

an employer the right to make different 
changes in plant rules, 
or other terms and conditions of employment, if those changes 
are material and significant, 
Bath Iron Works, 
302 NLRB 898, 
900 (1991).  Moreover, in the instant case, while the Union 
                                        
   
 
17
 
At pp. 8

9 of its brief, Respondent suggests that employees were 
disciplined pursuant to the Corrective Action policy beginning in Fe
b-
ruary 2010.  It suggests that none were suspended because their viol
a-

ent or injury is irre
l-
evant to whether a safety violation is classified as serious under R
e-


war
n
ing, other than a 1
-
day suspe
nsion for Jenotte, until August 2010, 
demonstrates that the policy had not yet been implemented.  Respon
d-

safety violation following the alleged adoption of the Corrective Action 
P
olicy in 2009, is simply inaccurate.
 

lateral 
changes, it did not acquiesce in others and requested bargai
n-
ing.
 
The Legality 
o

Disciplinary Policy f
or 
 
Safety
 
 
Violations 
w
as Tried 
b
y Consent 
a
nd 
 
Fully
 
 
and Fairly Litigated
 
Assuming that the complaint allegations do not sufficie
ntly 

a-
tions, I conclude that the issue was tried by consent and fully 
and fairly litigated.  It is well established that the Board may 
find and remedy an unfair labor practice not specifically alleg
ed 
in the complaint, 

if the issue is closely connected to the su
b-
ject matter of the complaint and has been fully litigated,

 
Pe
r-
gament United Sales, 
296 NLRB 333, 334 (1989), enfd. 920 
F.2d 130 (2d Cir. 1990); 
Gallup, Inc., 
334 NLRB 336 (2001).
 
The Proced
ure for Corrective Action and Work Instructions 
and strict enforcement of the new disciplinary policies are 
closely connected to the allegation that Respondent violated the 
Act by unilaterally implementing the MBS in February 2010.  
First of all (GC Exh. 4
2), a document promulgated to MBS, 
references counseling and discipline as one of the tools that 
Respondent intended to utilize in improving its safety record 
and reducing the cost to it of workplace accidents.  Secondly, I 
infer, in the absence of any con
trary evidence, that strict e
n-
forcement of the discipline policies reflected in the work i
n-
structions are part of the same initiative as is MBS to render 

 
The complaint in this matter did not allege that Respondent 
violated Se
ction 8(a)(5) by implementing new disciplinary 
policies for safety violations, until the filing of the posthearing 
briefs.  However, that Respondent was on notice that the disc
i-
plinary policies were at issue in this case is established by its 
motion to ame
nd its answer to include a 10(b) defense to any 
challenge to the Disciplinary Corrective Action Policy (Tr. 457) 

discipline and discharge of employees Noyes and Wilkins.  
Moreover, Respondent in 
fact defended against any 8(a)(5) 
challenge to this policy by contending that it had been in force 
since at least September 2009, that the Union had notice of the 
policy by the posting of documents on a bulletin board and that 
the Union had waived its barg
aining rights on this policy by 
remaining silent in the face of such notification.  Respondent 
did not contend that it bargained with the Union regarding the 
markedly stricter discipline imposed on employees for safety 
violations beginning in February 2010
 
and then made even 

could not have done so.
 
Failure to Respond to Information Requests; 
 
Delay in
 
 
Responding
 
Upon request, an employer has the legal duty to furnish its 
employees

 
bargaining agent with information relevant and 
necessary to the performance of its statutory duties.
 
 
NLRB v. 
Acme Industrial
 
Co
., 385 U.S. 432 (1967). 
 
The law deems 
information about the wages, hours, and other terms and cond
i-
tions of employment of unit
 
employees to be presumptively 
relevant.
 
 
Timken Roller Bearing Co
., 138 NLRB 15 (1962).
 
 KENNAMETAL
,
 
INC
.
 
565
 

e-
vant information, on request, absent special circumstances, is 
not relieved merely because the union may ha
ve access to the 
requested information from other sources, 
Postal Service,  
276 
NLRB 1282, 1288 (1985); 
New York Times Co., 
265 NLRB 
353 (1982); 
Kroger Co., 
226 NLRB 512 (1976).  Thus, the 
extent to which the Union had access to information regarding 
the t
ransfer of employees to the shipping room is irrelevant to 

by the Union on this issue.
 
Respondent has offered no valid excuse or explanation for its 

mation requests: 
(1) information showing that the slip resistant shoes it proposed 
to require were superior to other types;
18
 
(2) information about 
ergonomic restrictions for the hand chamfer,
19
 
and (3) Carl 

initiating the 
white boards.  Thus, Respondent has violated Section 8(a)(5) 
and (1) in failing to provide this information.
20
 
Delay 
i
n Providing Names 
a
nd Hours 
o
f Employees 
 
Transferred 
t
o 
t
he Shipping Room
 
An employer must respond to 
an
 
information reques
t in a
 
timely manner. An unreasonable delay in furnishing such i
n-
formation
 
is as much of a violation of Section 8(a)(5) of the
 
Act 
as a refusal to furnish the information at all
,
 
American Sign
a-
ture, Inc.
, 
334 NLRB 880, 885 (2001).
21
 
The
 
Board recently 
summarized the standard that it employs 
in assessing
 
a claim of unreasonable delay:
  
In determining 
whether an employer has unlawfully delayed
 
responding to an 
information request, the Board considers the
 
totality of the 
circumstances surrounding the incid
ent. Indeed,
 
it is well esta
b-
lished that the duty to furnish requested information
 
cannot be 
defined in terms of a per se rule. What is
 
required is a reason
a-
ble good faith effort to respond to the request
 
as promptly as 
circumstances allow. In evaluating t
he
 
promptness of the r
e-
sponse, the Board will consider the complexity
 
and extent of 
information sought, its availability and
 
the difficulty in retrie
v-
                                        
   
 
18
 
Respondent in its brief at p. 23 states it had no such information.
  
If so, it was required to so inform the Union, 
Days Hotel of Southfield, 
306 NLRB 949, 954 (1992)
.  There is no evidence that Respondent 

testified that she told the Union that OSHA had no such information 
sometime between April and September 2010, see Tr. 335, 491

49
2.
 
19
 
Respondent a
t page 23 also states that the Union was provided the 
ergonomic study regarding the hand chamfer in 2009, before it made its 
information request.  The preponderance of the record evidence is to 
the contrary, Tr. 167, 120

121.
 
20
 
I have no basis for determin

could not identify employees who were exempted from the shoe policy 
pursuant to HIPAA is legitimate or not and thus conclude that R
e-
spondent did not violate the Act in this regard.
 
21
 
This case has also been cited unde
r the name of 
Amersig 
Graphics, Inc.
 
ing the information
, 
West Penn Power Co., 
339 NLRB 585, 
587 (2003), enf. in
 
pertinent part 349 F.3d 233 (4
th Cir. 2005).
 
Applying this test to instant case, I find that Respondent vi
o-
lated Section 8(a)(5) and (1) in not providing the names and 
hours of work of employees transferred to shipping room for 
over 4 months.  In 
American Signature, 
supra
, 
the Board fo
und 
a violation where the employer provided the information r
e-
quested by the Union two and a half to three months after the 
request.  In 
Earthgrains Co., 
349 NLRB 389, 400 (2007), the 
Board found a violation where the employer responded four 
months after t
he request without explaining the delay.
 
Respondent has offered no explanation as to why it took four 
months to provide the Union with the information it requested 
regarding these temporary transfers.  Thus, I find a violation 
with respect to the delay in 
providing this information. 
 
S
UMMARY OF 
C
ONCLUSIONS OF 
L
AW
 
Respondent Kennametal, Inc. violated Section 8(a)(5) and 
(1) by:
 
(1) failing and refusing to bargain with the Union over the 
implementation of the Management Based Safety Program 
insofar as it 
required employees to take such actions as initia
l-
ing agreement or disagreement with the safety checklist on its 
white boards upon pain of discipline.
 
(2) Excluding the Union from accident investigations.
 
(3) By unilaterally implementing and/or more strict
ly enfor
c-
ing its disciplinary policies for safety violations.
 
(4) By suspending Doug Noyes and terminating Kenneth 
Wilkins.
 
(5) By failing and/or delaying the furnishing to the Union of 
information it requested that is necessary for and relevant to the 
Uni

-
bargaining representative of R
e-

 
R
EMEDY
 
Having found that the Respondent has engaged in certain u
n-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action 
designed to effect
u-
ate the policies of the Act.
 
The Respondent having disciplined Kenneth Wilkins in vi
o-
lation of Section 8(a)(5) of the Act, it must offer Ken Wilkins 
reinstatement and make Wilkins whole for any loss of earnings 
and other benefits, comput
ed on a quarterly basis from date of 
discharge to date of proper offer of reinstatement, less any net 
interim earnings, as prescribed in 
F. W. Woolworth Co.
, 90 
NLRB 289 (1950), plus interest as computed in 
New Horizons
,
 
283 NLRB 1173 (1987), compounded da
ily as prescribed in 
Kentucky River Medical Center, 
356 NLRB 
6
 
(2010).  It must 
also make Doug Noyes whole for his 1
-
day suspension in a 
similar manner.
 
[Recommended
 
Order omitted from publication.]
 
 
 
